 

Exhibit 10.9

 

AMENDMENT NO. 1 TO EXECUTIVE SEVERANCE AGREEMENT

This Amendment No. 1 to Executive Severance Agreement (this “Amendment”), by and
between Teladoc Health, Inc., a Delaware corporation (“Teladoc” or the
“Company”), and Ms. Stephany Verstraete, an individual resident in the State of
New York (“Executive”), is made as of October 29, 2019.

Recitals

A.        Teladoc and Executive are parties to that certain Executive Severance
Agreement, dated as of January 4, 2016 (the “Agreement”).

B.        Teladoc and Executive desire to make certain changes to the Agreement,
as set forth in this Amendment.

Terms and Conditions

In consideration of the mutual covenants contained herein, along with other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

1.   Amendments.

1.1.    Except as otherwise set forth in this Amendment, capitalized terms have
the meaning given them in the Agreement.

1.2.    A Section 8(k) is hereby added to the Agreement, as follows:

“(k)    Governance Policies.  During and, to the extent required by applicable
law, regulation or exchange listing requirement, following the period of
Executive’s employment with the Company, Executive shall be subject to all of
the Company’s corporate governance and executive compensation policies in effect
from time to time, including any stock ownership guidelines and the Company’s
executive compensation recovery policy.”

1.3.    Section 1(d) of the Agreement is hereby deleted in its entirety and
replaced with the following:

“(d)    “Cause” shall mean: (A) the willful and continued failure by Executive
to substantially perform his or her duties to the Company (other than any such
failure resulting from Executive’s incapacity due to physical or mental
illness), after demand for substantial performance is delivered by the Company
that specifically identifies the manner in which the Company believes Executive
has not substantially performed his or her duties, which is not cured within
thirty (30) days after notice of such failure has been given to the Executive by
the Company; (B) the willful engaging by the Executive in misconduct that is
significantly injurious to the Company, monetarily, in reputation or otherwise,
including any conduct that is in violation of the written employee workplace
policies of the Company; or (C) the Executive’s commission of any felony, or any
crime involving dishonesty in respect of the business or affairs of the Company
or any of its subsidiaries.  No act, or failure to act, on the Executive’s part
shall be





Page 1 of 6



 

 

considered “willful” unless done, or omitted to be done by him or her not in
good faith and without reasonable belief that his or her action or omission was
in the best interest of the Company.”

1.4.    Section 1(h) of the Agreement is hereby deleted in its entirety and
replaced with the following:

“(h)    “Good Reason” shall mean one or more of the following, without
Executive’s consent: (A) there is a material reduction in aggregate amount of
Executive’s  base salary and target bonus without Executive’s consent (except
where there is a general reduction applicable to the management team generally);
(B) there is a material reduction in Executive’s overall responsibilities or
authority, or scope of duties below the position of a Chief Marketing Officer of
the Company;  (C) Executive is required by the Company to relocate his or her
principal place of employment outside of the New York City metropolitan area;
 (D) the failure of the Company to obtain an agreement from any successor to all
or substantially all of the business or assets of the Company to assume this
Agreement as contemplated in Section 8(a) of this Agreement; or (E) any material
breach by the Company of this Agreement.  Furthermore, any provision of this
Agreement to the contrary notwithstanding, “Good Reason” shall be deemed to
exist if, in connection with or following a Change of Control, the Company’s
common stock ceases to be publicly traded on a national securities exchange,
unless Executive becomes (or continues as) the Chief Marketing Officer (with the
powers and responsibilities customarily associated with such title) of the
ultimate parent entity, or successor to, the Company in such Change of Control,
and the common stock of such parent entity or successor, as applicable, is
publicly traded on a national securities exchange.  It is understood that
Executive must assert any termination for Good Reason by written notice to the
Company no later than ninety  (90) days following the date on which arises the
event or events giving the Executive the right to assert such a termination, and
the Company must have an opportunity within thirty (30) days following delivery
of such notice to cure the Good Reason condition.  In no instance will a
resignation by Executive be deemed to be for Good Reason if it is made more than
twelve (12) months following the initial occurrence of any of the events that
otherwise would constitute Good Reason hereunder.”

1.5.    Section 2(a) of the Agreement is hereby deleted in its entirety and
replaced with the following:

“(a)    Severance Upon Qualifying Termination.  If Executive has a Qualifying
Termination that does not occur prior to but in connection with, on the date of,
or within twelve (12) months following a Change of Control, then subject to (x)
the requirements of this Section 2(a), (y) Executive’s continued compliance with
the terms of the Confidentiality Agreement and Sections 4 and 5 hereof and (z)
the terms of Section 8 hereof, Executive shall be entitled to receive the
following payments and benefits:

(i)    The Company shall pay to Executive (A) his or her fully earned but unpaid
base salary through the date of Executive’s Qualifying Termination, (B) any
accrued but unpaid paid time off and (C) any other amounts or benefits, if any,
under the Company’s employee benefit plans, programs or arrangements to which
Executive is entitled pursuant to the terms of such plans, programs or
arrangements or applicable law, payable in accordance with the terms of





Page 2 of 6



 

 

such plans, programs or arrangements or as otherwise required by applicable law
(collectively, the “Accrued Rights”);

(ii)    Executive shall receive continued payment of the Base Salary for a
period of six (6) months following the termination date in accordance with the
Company’s ordinary payroll practices;

(iii)   The Company will pay Executive the amount of any earned but unpaid
annual bonus for the calendar year immediately prior to the year in which
Executive’s Qualifying Termination occurs, as determined by the Board (or an
authorized committee) in its good faith discretion, payable in a lump sum at the
same time annual bonuses are paid to other Company executives generally but in
no event later than December 31 of the year in which Executive’s Qualifying
Termination occurs;

(iv)    If Executive timely elects continued coverage under COBRA for Executive
and Executive’s covered dependents under the Company’s group health (medical,
dental or vision) plans following such Qualifying Termination, then the Company
shall pay the COBRA premiums necessary to continue Executive’s and his covered
dependents’ health insurance coverage in effect on the termination date until
the earliest of (x) six (6) months following the effective date of such
Qualifying Termination, (y) the date when Executive becomes eligible for
substantially equivalent health insurance coverage in connection with new
employment or self-employment (and Executive agrees to promptly notify the
Company of such eligibility) and (z) the date Executive ceases to be eligible
for COBRA continuation coverage for any reason, including plan termination (such
period from the Qualifying Termination date through the earlier of (x)-(z), in
such case, the “COBRA Payment Period”).  Notwithstanding the foregoing, if at
any time the Company determines that its payment of COBRA premiums on
Executive’s behalf would result in a violation of applicable law (including but
not limited to the 2010 Patient Protection and Affordable Care Act, as amended
by the 2010 Health Care and Education Reconciliation Act) or an excise tax, then
in lieu of paying COBRA premiums pursuant to this Section 2(a)(iv), the Company
shall pay Executive on the last day of each remaining month of the COBRA Payment
Period, a fully taxable cash payment equal to the COBRA premium for such month,
subject to applicable tax withholding, such payment to be made without regard to
Executive’s payment of COBRA premiums; and

(v)    All unvested equity or equity-based awards granted to Executive under any
and all equity compensation plans of the Company that were scheduled to vest
within six (6) months after the date of Executive’s termination or resignation
shall become immediately vested as to time, with any such awards that are
subject to performance-based vesting conditions remaining eligible to vest to
the extent the performance conditions are satisfied during such six-month
period  (provided that nothing in this Section 2(a) shall operate to extend the
term, if any, of an award beyond the final expiration date provided in the
applicable award agreement).”

1.6.    Section 2(b) of the Agreement is hereby deleted in its entirety and
replaced with the following:

“(b)    Severance Upon Qualifying Termination Occurring in Connection with a
Change of Control.  If Executive has a Qualifying Termination that occurs prior
to but in





Page 3 of 6



 

 

connection with, on the date of, or within twelve (12) months following a Change
of Control, then subject to (x) the requirements of this Section 2(b), (y)
Executive’s continued compliance with the terms of the Confidentiality Agreement
and Sections 4 and 5 hereof and (z) the terms of Section 8 hereof,  in lieu of
the payments and benefits described in Section 2(a) above, Executive shall be
entitled to receive the following payments and benefits:

(i)    the Company shall pay to Executive the Accrued Rights; and

(ii)   Executive shall receive continued payment of the Base Salary for a period
of twelve (12) months following the termination date in accordance with the
Company’s ordinary payroll practices; and

(iii)   The Company shall pay Executive the amount of any earned but unpaid
annual bonus for the calendar year immediately prior to the year in which
Executive’s Qualifying Termination occurs, as determined by the Board (or an
authorized committee) in its good faith discretion, payable in a lump sum at the
same time annual bonuses are paid to other Company executives generally but in
no event later than December 31 of the year in which Executive’s Qualifying
Termination occurs; and

(iv)   The Company shall pay Executive an additional amount equal to a pro rata
portion of the annual bonus Executive would have earned for the year of
termination, which bonus shall be determined based on Company financial
performance results for such year, payable in a lump sum at the same time
bonuses are paid to Company senior executives generally (but in no event later
than March 15 of the year following the year in which Executive’s Qualifying
Termination occurs); and

(v)    The Company shall pay Executive an additional amount equal to one hundred
percent (100%) of Executive’s annual target bonus, payable in a lump sum on the
Company’s first ordinary payroll date occurring after the effective date of the
later of of Executive’s Qualifying Termination or the Change of Control; and

(vi)    If Executive timely elects continued coverage under COBRA for Executive
and Executive’s covered dependents under the Company’s group health (medical,
dental or vision) plans following such Qualifying Termination, then the Company
shall pay the COBRA premiums necessary to continue Executive’s and his covered
dependents’ health insurance coverage in effect on the termination date until
the earliest of (x) twelve (12) months following the effective date of such
Qualifying Termination, (y) the date when Executive becomes eligible for
substantially equivalent health insurance coverage in connection with new
employment or self-employment (and Executive agrees to promptly notify the
Company of such eligibility) and (z) the date Executive ceases to be eligible
for COBRA continuation coverage for any reason, including plan termination (such
period from the Qualifying Termination date through the earlier of (x)-(z), in
such case, the “COBRA Payment Period”).  Notwithstanding the foregoing, if at
any time the Company determines that its payment of COBRA premiums on
Executive’s behalf would result in a violation of applicable law (including but
not limited to the 2010 Patient Protection and Affordable Care Act, as amended
by the 2010 Health Care and Education Reconciliation Act) or an excise tax, then
in lieu of paying COBRA premiums pursuant to this Section 2(b)(iv), the Company
shall pay Executive on the last day of each remaining month of





Page 4 of 6



 

 

the COBRA Payment Period, a fully taxable cash payment equal to the COBRA
premium for such month, subject to applicable tax withholding, such payment to
be made without regard to Executive’s payment of COBRA premiums; and

(vii)    all unvested equity or equity-based awards granted to Executive under
any and all equity compensation plans of the Company shall become immediately
vested as to time and any such awards that are subject to performance-based
vesting will remain eligible to vest to the extent the performance conditions
are thereafter satisfied (provided that nothing herein shall operate to extend
the term, if any, of an award beyond the final expiration date provided in the
applicable award agreement).”

2.   Other Provisions.  Except as expressly set forth above, each and every
provision of the Agreement shall remain unchanged and in full force and effect.

3.   General Provisions.  The provisions of Section 8 of the Agreement shall
govern this Amendment, to the fullest extent applicable and are hereby
incorporated into this Amendment.

[Signature page follows.]





Page 5 of 6



 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first written above.

 

 

 

 

 

 

MS. STEPHANY VERSTRAETE,

    

TELADOC HEALTH, INC.,

an individual resident in the

 

 

a  Delaware corporation

State of New York

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ STEPHANY VERSTRAETE

 

By:

/s/ MICHELLE BUCARIA

 

 

 

Name:

Ms. Michelle Bucaria

 

 

 

Title:

Chief Human Resources Officer

 

Page 6 of 6

